Citation Nr: 1640177	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-32 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2006 to May 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Meniere's Disease

The Veteran claims her currently diagnosed Meniere's disease began with episodes of dizziness while in service.  Specifically, in an April 2010 statement, the Veteran noted that near the end of her tour in Iraq she began to have recurrent trouble with dizziness, loss of balance, nausea, vomiting, and tinnitus.  A March 2007 service treatment record indicates complaints of dizziness.  To date, the Veteran has not received a VA examination to determine the etiology of her Meniere's disease.  Because the evidence reflects there is at least an indication that these symptoms began in service, the Board finds that the claim must be remanded to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD

The Veteran contends that her service-connected PTSD is worse than currently rated.  The Veteran last received a VA examination for PTSD in July 2009.  In the examination report, the Veteran reported "significant memory . . . concerns."  During the examination, the Veteran also reported "limited leisure recreational pursuits."  However, in an April 2010 statement, the Veteran reported that she would suddenly find herself lost and unable to remember where she was or what she was doing.  Furthermore, the Veteran reported that she no longer left her apartment except for doctor's appointments.  The Board finds this suggests a possible worsening of the Veteran's PTSD.  As such, the Board finds that the Veteran should be afforded a new VA examination to assess the current extent and severity of her PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

The Veteran contends that she is rendered unemployable due to her service-connected disabilities.  Whether she is rendered unemployable is dependent, in part, on the impairment caused by the disabilities for which she is service connected.  In light of the Board's remand to determine the propriety of service connection for the Veteran's claimed Meniere's disease, and to assess the level of impairment caused by her PTSD, the Board finds that TDIU is inextricably intertwined with these other claims.  Thus, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the Board's remand, updated VA and private treatment records should also be obtained.  Also, in her November 2012 substantive appeal, the Veteran identified treatment from the VA facilities in Northport, Lakewood, Montrose, Castle Point, and Spokane. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file, including from the facilities in Northport, Lakewood, Montrose, Castle Point, and Spokane. 

Also, afford the Veteran the opportunity submit or identify any additional private treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of her claimed Meniere's disease.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that Meniere's disease had its onset during, or is otherwise related to, the Veteran's service.

Consideration should be given to the March 2007 service treatment record indicating a complaint of dizziness.

The examination report should include complete rationales for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected PTSD.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's PTSD should be reported in detail.

The examination report should include complete rationales for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

